Exhibit 10.15

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

Roasting and Distribution Agreement

 

This Roasting and Distribution Agreement (“Agreement”), having effect as and
from 1st day of January, 2012 (the “Effective Date”) is made by and between:

 

JJC CORP (“JJC”) a company incorporated in the state of Nevada, having its
principal office located at 8200 Wilshire Blvd, Suite 200, Beverly Hills,
CA 90211 USA and

 

CANTERBURY COFFEE CORPORATION (“Canterbury”) a corporation incorporated under
the laws of British Columbia, having its principal office at 13840 Mayfield
Place, Richmond, British Columbia, V6V 2E4 (collectively hereinafter the
“Parties” and each “Party”)

 

with reference to the following facts:

 

RECITALS:

 

A.WHEREAS, JJC desires that Canterbury manufacture for JJC the products
(“Products”) set forth in Schedule A;

 

B.WHEREAS, JJC holds the exclusive license to the Trademarks listed in
Exhibit A, which is attached to this Agreement and incorporated herein by this
reference;

 

C.WHEREAS, JJC wishes to sub-license the use of the Trademarks (as defined
herein) to Canterbury pursuant to the terms and conditions herein;

 

D.WHEREAS, Canterbury wishes to manufacture the Products and to use such
sub-license in order to distribute the Products to the Grocery Retail Sector.

 

IN CONSDIERATION OF the covenant and agreements in this Agreement and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each of the Parties, the Parties agree as follows:

 

1.CERTAIN DEFINITIONS

 

Except as otherwise defined herein, as used in this Agreement the following
terms shall have the following defined meanings:

 

“Grocery Retail Sector” refers to the mass, club, grocery and drug market
segments that Canterbury shall have the exclusive right to distribute the
products to as part of its Services to JJC;

 

1

 

 

“Broad Distribution Arrangement” shall refer to such arrangement whereby all
Products produced in accordance with the terms and conditions herein shall be
held in inventory by Canterbury and Canterbury shall have responsibility for all
warehousing, distribution in the Grocery Retail Sector and administrative costs,
including management of Accounts Receivable. All freight risk of loss on Product
shall be borne by Canterbury under this arrangement;

 

“Direct Distribution Arrangement” shall refer to such arrangement whereby
Canterbury shall produce the Products according to the terms and conditions as
contained herein, shall ship such orders to the location as specified by JJC,
and shall invoice JJC for the shipped goods at the prices as shown in
Schedule A, applicable freight, customs, duties and any other fees. JJC shall be
responsible for all warehouse, distribution and administrative costs associated
with such orders; All freight risk of loss on Product shall be borne by JJC
under this arrangement;

 

“Products” means Products described in Schedule A of this Agreement;

 

“Products and Services” mean the Products together with the Services;

 

“Sell Price” means the selling price of the Products as determined by JJC;

 

“Services” means coffee roasting services, coffee production services, supply
distribution and support services;

 

“Trademarks” means those trademarks, trade names and logos set forth in
Exhibit A to this Agreement.

 

2.TRADEMARK SUB- LICENSE FROM JJC TO CANTERBURY

 

2.1Sub- License. Subject to the terms and conditions of this Agreement, JJC
grants to Canterbury a nonexclusive, limited, three (3) year sub-license (the
“Sub-License”) only to use and reproduce the Trademarks in association with the
manufacture, supply and distribution of JJC Products and Services for the
Grocery Retail Sector and as is set forth in this Agreement. This sub-license is
not transferable, assignable nor is it sub-licensable. This sub-license is valid
in Canada only as it pertains to the manufacturing of the Products and is to be
used only for JJC related Products.

 

2.2Applicable Laws. Canterbury shall exercise the Sub-license, and manufacture,
supply and distribute Products and Services in compliance with all applicable
laws, regulations, government standards and policies.

 

2.3No Challenge To Validity Of Trademarks. Canterbury shall not, directly or
indirectly during the term of this Agreement or at any time thereafter, attack
or challenge the validity of JJC’s rights in or to the Trademarks or of any
other proprietary rights of JJC, or assist any third party in doing the same.
Canterbury shall not file any applications to register the Trademarks or any
words, names, designs, or logos that are confusingly similar to the Trademarks
in any country of the world for any goods or services, and shall not register
any domain names containing the Trademarks, any phonetic equivalent thereof, or
any domain names confusingly similar to the Trademarks in any country of the
world.

 

2

 

2.4Third Party Infringement. Canterbury shall promptly notify JJC of any
infringement or potential infringement of the Trademarks that comes to its
attention. Canterbury will cooperate with JJC, at JJC request, in taking steps
to terminate such infringement. However, Canterbury shall not take any legal
action to protect against infringement of the Trademark without JJC permission.
JJC will take action against infringers to defend the Trademarks but shall not
be required to bring or prosecute actions or suits. Any and all damages
recovered in any action or proceeding commenced by JJC shall belong solely and
exclusively to JJC. All the associated legal and other costs of such action
shall be for the account of JJC. However, if JJC determines not to bring action,
Canterbury may then bring such action in its own name at its own expense
provided it obtains consent of JJC, consent shall not be unreasonably withheld.
If requested to do so, JJC shall cooperate at Canterbury expense. Any award or
portion of an award recovered by Canterbury in any such action or proceeding
commenced by Canterbury shall belong solely to Canterbury after recovery by both
parties of their respective actual out-of-pocket costs.

 

2.5In the event that a third-party effects an infringement action on Canterbury
for its use of the Trademarks as provided in this Agreement, Canterbury shall
promptly notify JJC of any such suit. Any award received by JJC in such an
action shall belong solely to JJC.

 

2.6JJC and Canterbury shall keep one another informed of the status of, and
their respective activities regarding, any litigation concerning Trademarks.
Canterbury may not enter into a settlement or consent judgment involving
Trademarks, however, unless it obtains JJC prior written consent.

 

2.7Reservation of Rights. All rights not expressly granted to Canterbury herein
are reserved to JJC.

 

3.RESPONSIBILITIES OF THE PARTIES

 

3.1Responsibility of JJC. JJC shall be responsible for the following:

 

(a)JJC is responsible for purchasing from Canterbury all packaged finished
Products on-hand as a result of the following: (i) JJC elects to terminate the
contract for any reason, (ii) JJC elects to redesign the packaging and
introduces the change prior to utilizing all stock on hand, (iii) JJC elects to
discontinue a Product, (iv) JJC ceases to carry on business for any reason and
(v) Sales volume falls below a single batch as described in Schedule A, per
calendar quarter;

 

(b)JJC agrees that in the event Canterbury secures coffee in the future on
behalf of JJC, then JJC shall enter into a supply agreement to that specific
transaction. JJC shall be responsible for any financial penalty incurred by
Canterbury if JJC does not honor such supply agreement;

 

3

 

(c)JJC shall be totally responsible for carrying out sales and marketing and
determining the selling price of the Products;

 

(d)JJC will provide promotional materials, brochures, point of sale displays and
other marketing materials, to facilitate the marketing and sale of Products;

 

(e)JJC will responsible for cost of product giveaways and free samples;

 

(f)JJC shall be responsible for the costs and expenses related to returns,
allowances and salvage costs, including, but not limited to, grocery listing
allowances, marketing allowances and volume rebates. However, Canterbury shall
be responsible for any returns due to quality;

 

(g)JJC will pay the prices set forth in Schedule A for each of the Products
produced;

 

(h)JJC agrees to be bound by the minimum order quantities and frequency of
orders, along with warehousing and delivery specifications that are specified in
Schedule A;

 

(i)JJC shall be responsible for obtaining and maintaining, for the duration of
this Agreement an insurance policy for the full value of all JJV owned materials
and Products held in inventory at Canterbury’s facilities;

 

(j)JJC shall be responsible for the cost of outdated products.

 

3.2Responsibility of Canterbury. Canterbury shall be responsible for:

 

(a)Canterbury shall perform such services as may be required to manufacture and
package the Products, as detailed in Schedule A, for the Grocery Retail Sector
in accordance with Canterbury’s product specifications in adherence to
applicable laws and regulations and in conformance with Good Manufacturing
Practices prevailing in the industry. Canterbury shall be granted the right of
first refusal for any additional distribution channels beyond the Grocery Retail
Sector, which may arise during the term of this Agreement. In the event that JJC
is approached by another company to distribute in a channel other than the
Grocery Retail Sector, Canterbury shall be given thirty (30) days to prepare a
distribution strategy for that new market, subject to approval by JJC. If
Canterbury is not interested, it can refuse, in which case JJC shall be free to
grant to the new company the right to distribute to the additional distribution
channels.

 

(b)Canterbury shall, except as otherwise provided, have full responsibility for
the procurement and payment of all new materials, ingredients, generic packaging
bags, continuous roll stock film, and corrugated packaging and other supplies
necessary to produce the Products unless and until such time as JJC notifies
Canterbury in writing that they wish to develop and supply Canterbury with
private label coffee packaging bags and private label continuous film stock, the
cost of which shall be that of JJC.

 

4

 

(c)Canterbury shall order and maintain sufficient supplies so as to meet the
normal production requirements of JJC in a cost effective manner, but in
accordance with minimum order quantities.

 

(d)Canterbury agrees to secure coffee in future periods on behalf of JJC so long
as JJC enters into the supply agreement specific to that transaction. The
quality of the coffee must meet the product specifications.

 

(e)Canterbury shall have the right to revise prices upon thirty (30) days
written notice for changes in the costs of manufacturing and materials of
Products.

 

(f)Canterbury shall upon request by JJC assist on all advertising, sales
promotion, and public relations campaigns to be conducted, including providing
JJ with documentation of previous promotional campaigns conducted and shall
provide necessary technical information and assistance. JJC will fully reimburse
Canterbury for expenses incurred in the provision of assistance.

 

4.COMPENSATION

 

4.1Payment to JJC. Canterbury shall pay JJC the difference between the total
cost for the Products under the Broad Distribution Agreement, as is shown on
Line 2-Broad of Schedule A and the Sell Price, as specified by JJC, as Net
Proceeds.

 

4.2Payment Schedule for JJC. Canterbury will submit payments of Net Proceeds on
the fifteenth (15th) of the month following receipt of monies from clients for
products sold.

 

4.3Offsets to JJC Payment. Canterbury reserves the right to offset monies owed
by JJC to Canterbury against Net Proceeds owed by Canterbury to JJC. However,
Canterbury agrees to notify JJC in writing prior to making such deductions.

 

4.4Payment to Canterbury. JJC will pay the prices set forth in Schedule A for
each of the Products produced.

 

4.5Payment Schedule for Canterbury. The term of payment is Net Thirty (30) Days.

 

4.6Discounts. All discounts will be charged back to JJC.

 

4.7Bad Debts. Loss from bad debts or uncollectable accounts will be borne by
JJC. Canterbury will provide JJC a monthly report of unpaid accounts receivable
balances on JJC’s customers.

 

5

 

4.8Currency. All prices expressed in this Agreement are in Canadian dollars. All
invoices to JJC shall be in Canadian dollars. Payments of Net Proceeds to JJC
shall be made in Canadian dollars for sales transacted in Canadian currency, and
likewise in United States dollars for sales transacted in United States
currency.

 

4.9Sales Volume Rebate. The Parties shall negotiate a sales volume rebate at the
end of six (6) months from the date of this Agreement, based on existing sales
during the period, such rebate to be reviewed by the Parties.

 

4.10Future Costs. Costs and expenses related to returns, allowances and salvage
costs will be borne by JJC. The Parties understand and agree that returns,
allowances and salvage costs are future costs normally deducted by customers
long after the sales and the collection of accounts receivable have been
completed.

 

4.11Late Fee. Payments due to Parties hereunder which are received
thirty (30) days after the due date shall bear interest at the rate of ten
percent (10%) per annum.

 

4.12Sales Statements. Canterbury agrees to furnish to JJC each month, full and
accurate statements showing all information required in determining the amount
of payment to be paid to JJC from Canterbury as well as from JJC to Canterbury.

 

5.AUDITS AND MAINTAINING RECORDS

 

5.1Records. Canterbury agrees to keep accurate records of all transactions
relating to this Agreement including, without limitation, sales invoices (stated
cumulatively and separately by each account buyer), shipping invoices, purchase
orders, inventory records, and records of returns and to preserve such records
for up to two (2) years after the expiration or earlier termination of this
Agreement.

 

5.2Audit Rights. JJC’s representatives shall have the right from time to time,
and with reasonable notice, to audit Canterbury’s records, as it specifically
relates to JJC’s Products, and to extract from such records, including the
general ledger, invoice and any other records which the Parties agree to be
reasonably appropriate, information necessary to verify the accuracy of payment
amounts and to assess Canterbury’s performance hereunder, such audits not to
exceed more than twice per year.

 

5.3Discrepancies. The receipt or acceptance by JJC of any payment or statement
furnished hereunder shall not preclude JJC from questioning the accuracy or
correctness thereof. JJC shall have up to thirty (30) days following receipt of
velocity reports to review and report any errors. If any inconsistency or
mistake is discovered in any such statements or payments, whether or not upon
audit, appropriate adjustments shall be immediately made by the Parties.

 

6

 

 

6.REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

6.1Representations and Warranties of JJC.

 

(a)JJC is a Corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada in the United States. It is a registered
foreign corporation in California. JJC has all the corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;

 

(b)The execution, delivery and performance by JJC of this Agreement and the
consummation of the transaction contemplated hereby had been duly and validly
authorized by all the requisite corporate action and no other corporate act or
proceeding on the part of JJC is necessary to authorize the execution, delivery
and performance of this Agreement and consummation of the transaction
contemplated hereby;

 

(c)JJC is not subject to nor obligated under its corporate bylaws, any
applicable law, rule or regulation of any governmental authority, or any
agreement, instrument, license, or permit or subject to any order, writ,
injunction or decree, which would be breached or violated by its execution,
delivery or performance of this Agreement;

 

(d)JJC is the exclusive holder of the License for the Trademarks, and to JJC’s
knowledge, the use of the Trademarks in the manufacture, advertising, sales and
promotion of any of the Licensed Products or Services will not infringe on the
intellectual property or any other rights of any third party;

 

(e)JJC had the full right, power and authority to grant the Sub-license granted
in Section 2.1 of this Agreement;

 

(f)JJC execution and delivery of this Agreement and performance of its
obligations hereunder, including the obligation of payments hereunder, do not
and will not conflict with, violate or result in any default under any
agreement, instrument or other contract to which JJC is party or by which is
bound;

 

(g)There are no claims, actions, suits, or any other legal proceeding pending,
or to the knowledge of JJC, threatened, which, if adversely determined, would
adversely affect the ability of JJC to consummate the transactions contemplated
by this Agreement or perform its obligations hereunder.

 

6.2Representations and Warranties of Canterbury.

 

(a)Canterbury will not use the Trademarks and has not and will not grant any
right or sub-license to use the Trademarks other than as authorized under this
Agreement;

 

7

 

(b)Canterbury is a limited company duly organized, validly existing and in good
standing under the laws of British Columbia. Canterbury has all the corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder;

 

(c)The execution, delivery and performance by Canterbury of this Agreement and
the consummation of the transaction contemplated hereby had been duly and
validly authorized by all the requisite corporate action and no other corporate
act or proceeding on the part of Canterbury is necessary to authorize the
execution, delivery and performance of this Agreement and consummation of the
transaction contemplated hereby;

 

(d)Canterbury is not subject to nor obligated under its corporate bylaws, any
applicable law, rule or regulation of any governmental authority, or any
agreement, instrument, license, or permit or subject to any order, writ,
injunction or decree, which would be breached or violated by its execution,
delivery or performance of this Agreement;

 

(e)Canterbury’s execution and delivery of this Agreement and performance of its
obligations, hereunder, including the obligation of payments hereunder, do not
and will not conflict with, violate or result in any sort of default under any
agreement, instrument or other contract to which Canterbury is a party or by
which it is bound;

 

(f)There are no claims, actions, suits or other proceedings pending or to the
knowledge of Canterbury, threatened, which if adversely determined would
adversely affect the ability of Canterbury to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder;

 

(g)Canterbury in not in receipt of notice from any governmental authority to the
effect that it is not in compliance with any applicable laws. Canterbury agrees
to comply with all applicable laws and regulations relating to the Products and
Services.

 

(h)Canterbury shall use its best efforts to manufacturer Products consistent
with the high standards and prestige represented by the Trademarks.

 

(i)Canterbury shall commence production and distribution as soon as practicable
and ship according to JJC requirements.

 

(j)Canterbury shall not take any action which would create a lien upon (which
shall include, without limitation a warehouse lien, or mortgage or otherwise
encumber the Products and Services in this Agreement), without the express prior
written consent of JJC, which consent may be withheld in JJC’s sole and absolute
discretion.

 

8

 

(k)Canterbury shall not take any action, or sell any product which shall in any
way materially and intentionally undermine the manufacture of the Products and
Services specifically related to JJC.

 

(l)Canterbury agrees that in the distribution of Products it shall separate
those revenues from any other product revenue received from a particular
customer. Under no circumstance shall JJC’s Product revenues be commingled with
any other Canterbury revenue.

 

7.TERM AND TERMINATION

 

7.1Term. The term of this Agreement will begin on the Effective Date and will
continue for a period of three (3) years. At the end of the term, the Agreement
shall be automatically renewed for subsequent one year periods. The Parties
shall have the right to terminate this Agreement with thirty (30) days written
notice.

 

7.2Termination by Canterbury. Canterbury may, at its sole option and provision
of notice, terminate this Agreement immediately upon:

 

(a)JJC’s breach of any provision of this Agreement where such breach has not
been remedied to the reasonable satisfaction of Canterbury within 30 days after
receiving written notice of breach from JJC;

 

(b)JJC becomes insolvent, having a receiver appointed over it, seeking
protection from its creditors, commencing dissolution or winding up proceedings,
or ceasing to carry on business; or

 

(c)JJC fails to make payments due to Canterbury under this Agreement after the
thirty (30) day cure period has ended.

 

7.3Termination by JJC. JJC may, at its option and provision of notice to
Canterbury, terminate this Agreement immediately upon:

 

(a)Canterbury’s breach of any provision of this Agreement where such breach has
not been remedied to the reasonable satisfaction of JJC within 30 days after
receiving written notice of breach from JJC;

 

(b)JJC’s reputation and that of the Trademark becoming negatively affected in
the public eye as a result of the business or activities being conducted by
Canterbury, as determined by JJC acting reasonably;

 

(c)Canterbury becoming insolvent, having a receiver appointed over it, seeking
protection from its creditors, commencing dissolution or winding up to
proceedings, or ceasing to carry on business:

 

(d)Canterbury does not meet the quality standards for the Products and Services
as established pursuant to this Agreement;

 

9

 

(e)Canterbury’s use or misuse of the Trademarks in violation of this Agreement
that may bring discredit to JJC;

 

(f)Canterbury fails to make payments due to JJC under this Agreement after the
thirty (30) day cure period has ended; or

 

(g)Canterbury directly or indirectly, merges or otherwise becomes under the
shared sole control or discretion of another party.

 

7.4Upon Termination. Upon termination of this Agreement for any reason:

 

(a)Canterbury shall immediately cease all use, of the Trademarks, and shall
immediately provide JJC with a written inventory account of all Products bearing
or associated with the Trademarks or any part thereof in the possession or
control of Canterbury, at the date of termination. JJC, its agents and
representatives shall have the right with reasonable notice to Canterbury to
conduct a physical inventory of Canterbury in order to verify such account and
in this regard Canterbury shall provide access to all places under its control
to JJC or its agents and representatives. Upon verification and provision of
invoice, payment shall be required, prior to shipping;

 

(b)Canterbury shall deliver to JJC any and all artwork, files or samples of the
Trademark;

 

(c)Canterbury shall further execute and deliver such documents and take such
other steps as may be necessary or desirable to evidence that any and all rights
Canterbury may have had with respect to the Trademarks have completely ceased,
including the cancellation of any registration of Canterbury as a permitted or
registered use of the Trademarks;

 

(d)Thereafter, Canterbury shall not at any time directly or indirectly use the
Trademarks or any other trade-mark, or any other mark or thing or any trade
name, corporate name or product name, or any other means of designation or
commercial identification which is likely to be confused with the Trademarks.

 

7.5In the event of termination of this Agreement:

 

(a)Upon expiration or termination of this Agreement, all rights herein granted
to Canterbury shall revert to JJC: any unpaid portion of Payments due shall be
immediately due and payable to each of the Parties, subject to receipt of funds
from customers;

 

(b)Such termination shall be without prejudice to any rights and/or claims that
the Parties may have against each other at the time of termination and
thereafter and neither Party shall be relieved of its obligations hereunder
following termination of this Agreement;

 

10

 

(c)Canterbury, its receivers, representatives, trustees, agents, administrators,
successors, and/or assigns shall have no right to sell, exploit or in any way
deal with the Trademarks or Products or any carton, container, packing or
wrapping material, advertising, promotional and display material pertaining
thereto which bears or is associated with the Trademarks or any part thereof,
except with and at all times subject to such prior written consent and prior
written instructions as JJC may give from time to time.

 

7.6No Damages Merely Because of Termination. The Parties shall not, by reason
only of the expiration or termination of this Agreement be liable to the other
for compensation, reimbursement or damages on any account, whether for loss of
prospective revenues, on account of expenditures, investments, leases or
commitments in connection with the use of the Trademarks or otherwise.

 

8.INDEMNIFICATION

 

8.1Canterbury shall indemnify and hold JJC and its affiliates, as well as their
respective officers, directors, agents, employees, successors and assigns,
harmless from and against any and all claims, suits, damages, liabilities, costs
and expenses including, but not limited to, court costs, reasonable attorney
fees, arising out of, based on or in any other manner related to:

 

(a)The breach of any representation or warranty or obligation of Canterbury
under this Agreement;

 

(b)Any use by Canterbury of the Trademarks which is not permitted by or not in
accordance with this Agreement;

 

(c)Any defect or alleged defect in the Products or Services, including without
limitation, injuries to any persons arising therefrom;

 

(d)The design, manufacture, distribution, promotion or sale of the Products or
Services including without limitation infringement of patents or
misappropriation of Intellectual Property of a third party,

 

(e)Any claims by third parties against JJC arising out of this Agreement, except
to the extent such claims directly result from JJC breach of its warranties or
representations.

 

8.2JJC shall indemnify and hold Canterbury and its affiliates, as well as their
respective officers, directors, agents, employees, successors and assigns,
harmless from and against any and all claims, suits, damages, liabilities, costs
and expenses including, but not limited to, court costs, reasonable attorney
fees, arising out of, based on or in any other manner related to:

 

(a)The breach of any representation or warranty or obligation of JJC under this
Agreement;

 

11

 

(b)Judgments arising out of any assertion or allegation by any persons, entities
or governmental agencies that the Trademarks used by Canterbury under this
Agreement infringe any trademark, trade name or any other personal property of a
third party.

 

8.3Notification. A party (the “Notifying Party”) shall promptly notify the other
party (the “Indemnifying Party”) of the existence of any claim, demand or other
action giving rise to a claim for indemnification under this Agreement which
involves a third party (“Third Party Claim”) and shall give the Indemnifying
Party a reasonable opportunity to defend the same at its own expense and with
its own counsel, provided that the Notifying Party shall at all times have the
right to participate in such defense at its own expense.

 

8.4Assistance. Each party shall make available to the other, at the other’s
expense, such information and assistance as the other shall reasonably request
in connection with the defenses of a Third Party Claim threatened or filed in
connection with any activities conducted hereunder.

 

9.INSURANCE

 

9.1Insurance. The Parties shall obtain and maintain in full force throughout the
term of this Agreement insurance coverage for its operations consisting of
Commercial Liability Insurance including Products Liability Insurance in the
amount of not less than Two Million Canadian dollars (CAD $2,000,000) per
occurrence, $2,000,000 Products Liability Aggregate, for the first fifty
thousand (50,000) pounds per annum of manufacturing volume to be increased by
one million Canadian dollars (CAD$1,000,000) increments for every 50,000 pounds
per annum in additional manufacturing volume or fraction thereof. The Parties
agree that the maximum coverage will be set at Five Million Canadian Dollars
(CAD $5,000,000) per occurrence, $5,000,000 Products Liability Aggregate. The
Parties agree to add the other as Additional insured on their comprehensive
General Liability policy and to provide thirty (30) days written notice of
cancellation or material change to policy. Upon request, a Party shall provide
the requesting Party with a certificate of insurance from its insurer or broker,
evidencing that insurance coverage as described herein is in effect.

 

10.LIMITATION OF LIABILITY

 

10.1Limitation Of Liability. In no event will either Party be liable to the
other for any special, incidental, or consequential damages, whether based on
breach of contract, tort, product liability, or otherwise, and whether or not
such Party has been advised of the possibility of such damages. The Parties have
agreed that the limitations specified in this Section 10 will survive and apply
even if any limited remedy specified in this Agreement is found to have failed
of its essential purpose.

 

12

 

11.CONFIDENTIALITY

 

11.1Confidentiality. Neither Party shall export, transmit or otherwise disclose
to any third party, other than its representatives, any technical or proprietary
data it may acquire pursuant to this Agreement which is not generally available
to the public, whether or not a trade secret, and which consists of information
of any kind which can be used or adapted for use in the design, production,
manufacture, utilization, or reconstruction of the Products and Services
(whether such information be in tangible form, or the direct product of any such
technical skills, except with the prior written consent and approval of the
other Party.

 

12.GENERAL PROVISIONS

 

12.1Relationship of the Parties. Nothing contained in this Agreement shall be
construed to constitute the Parties hereto as partners or as joint venturers, or
either as agent of the other and Canterbury may not obligate or bind JJC in any
manner.

 

12.2Accrual of Goodwill. Canterbury expressly recognizes and agrees that any and
all goodwill associated with the Trademarks, including any goodwill with respect
thereto which might be deemed to have arisen from JJC activities hereunder shall
ensure directly and exclusively to the benefit of and shall belong solely to
JJC, irrespective of whether or not such activities are in compliance with the
terms of this Agreement, Canterbury expressly recognizes and agrees that should
any right, title or interest in or to the Trademarks become vested in it by
operation of law or otherwise, if shall hold the same in trust for JJC and
shall, at the request of JJC forthwith unconditionally assign any such right,
title or interest to JJC.

 

12.3Force Majeure. In the event that either Party is prevented from performing
its obligations under this Agreement due to an occurrence beyond its control (an
“Event of Force Majeure”), such as acts of God, fire, acts of war or terror, or
acts of governments or government agencies or other authorities having
jurisdiction, then such prevention shall not be construed to be a default under
this Agreement. The Party so prevented shall give notice to the other Party of
such events as soon as reasonably possible and both Parties shall use their
reasonable best efforts to comply with the terms of this Agreement
notwithstanding such prevention. In no event shall labor shortages, strikes,
lockouts or walkouts be construed as an Event of Force Majeure.

 

12.4Assignment. Neither Party may assign or subcontract its obligations under
this Agreement without the other party’s prior written consent, which may not be
unreasonably withheld. Notwithstanding the foregoing, either Party may assign
all or substantially all of its business in this Agreement to a successor,
including by way of reorganization or amalgamation. This Agreement shall enure
to the benefit of and be binding on the Parties and their respective successors
and permitted assigns.

 

13

 

12.5Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia, without regard to
the conflict of laws or choice of law principles thereof.

 

12.6Arbitration. Any controversy between the parties hereto arising out of or in
connection with this Agreement will be submitted and resolved exclusively by
confidential and binding arbitration. The arbitration will be initiated and
conducted in the Province of British Columbia.

 

12.7Attorney Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to arbitration in order to enforce or interpret
the terms of this Agreement, the prevailing Party shall be entitled to
reasonable attorneys’ fees, which may be set by the court in the same action or
in a separate action brought for that purpose, in addition to any other relief
to which that Party may be entitled.

 

12.8Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Agreement will become binding when
one or more counterparts hereof, individually or taken together, bear the
signatures of both parties reflected hereon as signatories and have been
delivered by the parties to each other.

 

12.9Construction of Agreement. This Agreement has been negotiated by the
respective parties hereto and their attorneys and the language hereof will not
be construed for or against either party. A reference to a Section or an Exhibit
will mean a Section in, or Exhibit to, this Agreement unless otherwise
explicitly provided herein.

 

12.10Notices. Any notice or other communication required or permitted to be give
under this Agreement will be in writing, will be delivered by personal deliver,
overnight courier service, certified or registered mail, postage prepaid, or by
facsimile, and will be deemed given (a) upon deliver, if delivered personally,
(b) one business day after despite with an international overnight courier
service for overnight deliver or (c) one business day after transmission by
facsimile with confirmation or receipt, and (d) seven business days after
deposit in the mails, if mailed by registered or certified mail, postage
prepaid, to the address listed in the opening paragraph of this Agreement. Or to
such other address as a party may have furnished to the other parties in writing
pursuant to this Section, except that notices of change of address will only be
effective upon receipt.

 

12.11Amendments and Waivers. Any term of this Agreement may be amended and the
observance or any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the party to be bound by such waiver. The waiver by a party
of any breach hereof or default in the performance hereof will not be deemed to
constitute a waiver or any other default or any succeeding breach or default.
The failure of any party to enforce any of the provisions hereof will not be
construed to be a wavier or the right of such party thereafter to enforce such
provisions.

 

14

 

12.12Severability. If any provisions of this Agreement, or the application
thereof, will for any reason and to any extent be determined to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonable to give
effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of the void or unenforceable provision, or to other
construe such provision in a manner that render is valid and enforceable.

 

12.13Other Remedies. Except as otherwise provided herein, and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive or any other remedy conferred hereby or by law on such party, and the
exercise of any one remedy will not preclude the exercise of any other.

 

12.14Entire Agreement. This Agreement, the Schedules and Exhibits hereto, the
other written agreements explicitly referred to herein and the schedules and
exhibits thereto, when taken together, constitute the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
superseded all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto.

 

12.15Further Assurances. From and after the date of this Agreement, upon the
request of either part, each part will execute and deliver such instruments,
documents or other wittings as may be reasonable necessary or desirable to
confirm and carry out and to effectuate fully the intent and proposes of this
Agreement.

 

12.16Headings. The headings in this Agreement are included for convenience only
and neither affects the construction or interpretation of any provision in this
Agreement nor affects any of the rights or obligations of the parties to this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

JAMMIN JAVA CORP   CANTERBURY COFFEE CORPORATION       By: /s/ Anh Tran   By:
/s/ Rosemarie Ho    Anh Tran      Rosemarie Ho    Director       Senior Vice
President

15

 

 

EXHIBIT A

 

TRADEMARKS

 

1. MARLEY COFFEE

 

2. MARLEY COFFEE STIR IT UP

 

16

 

 



SCHEDULE A
PRICING AND ORDER MANAGEMENT

 

Under the Direct Distribution Arrangement, the prices for the Products shall be
as shown in Line 1-Direct and shall be FOB Canterbury Plant. Under the Broad
Distribution Arrangement, the prices shall be as shown in Line 2-Broad and FOB
Destination. All prices are effective as at January 1, 2012.

 

Marley Coffee Pricing

 

    Pre-   Buffalo   Lively   Mystic   One       Pack   Soldier   Up   Morning  
Love       82760   82770   82772   82774   82776   Green Cost per lb (Roasted
for Pre-Pack)   [***]   [***]   [***]   [***]   [***]           [***]   [***]  
[***]   [***]   Shrinkage Cost per LB (Shrinkage %)       [***]   [***]   [***]
  [***]   Royalty Fee per LB   [***]   [***]   [***]   [***]   [***]   Hand Pack
per LB ([***] per bag)   [***]   [***]   [***]   [***]   [***]   Toll Fee per LB
  [***]   [***]   [***]   [***]   [***]   Additional Packaging & Labour (labels)
  [***]   [***]   [***]   [***]   [***]   Admin Fee per LB   [***]   [***]  
[***]   [***]   [***]   Volume Rebate   [***]   [***]   [***]   [***]   [***]  
Market Price Rebate   [***]   [***]   [***]   [***]   [***]   Cost per LB (Line
1 - Direct)   [***]   [***]   [***]   [***]   [***]   Freight Charge per LB  
[***]   [***]   [***]   [***]   [***]   Cost per LB (Line 2 - Broad)   [***]  
[***]   [***]   [***]   [***]                           Cost per 12-oz BAG (Line
1 - Direct)   [***]   [***]   [***]   [***]   [***]   Cost per 12-oz BAG (Line 2
- Broad)   [***]   [***]   [***]   [***]   [***]  

  

    Simmer   Buffalo   Lively   Mystic   One   Simmer       Down   Soldier   Up
  Morning   Love   Down       82778   82780   82782   87284   82786   82788  
Green Cost per lb (Roasted for Pre-Pack)   [***]   [***]   [***]   [***]   [***]
  [***]       [***]   [***]   [***]   [***]   [***]   [***]   Shrinkage Cost per
LB (Shrinkage %)   [***]   [***]   [***]   [***]   [***]   [***]   Royalty Fee
per LB   [***]   [***]   [***]   [***]   [***]   [***]   Hand Pack per LB
([***] per bag)   [***]   [***]   [***]   [***]   [***]   [***]   Toll Fee per
LB   [***]   [***]   [***]   [***]   [***]   [***]   Additional Packaging &
Labour (labels)   [***]   [***]   [***]   [***]   [***]   [***]   Admin Fee per
LB   [***]   [***]   [***]   [***]   [***]   [***]   Volume Rebate   [***]  
[***]   [***]   [***]   [***]   [***]   Market Price Rebate   [***]   [***]  
[***]   [***]   [***]   [***]   Cost per LB (Line 1 - Direct)   [***]   [***]  
[***]   [***]   [***]   [***]   Freight Charge per LB   [***]   [***]   [***]  
[***]   [***]   [***]   Cost per LB (Line 2 - Broad)   [***]   [***]   [***]  
[***]   [***]   [***]                               Cost per 12-oz BAG (Line 1 -
Direct)   [***]   [***]   [***]   [***]   [***]   [***]   Cost per 12-oz BAG
(Line 2 - Broad)   [***]   [***]   [***]   [***]   [***]   [***]  

 

 

17

 

  

SCHEDULE A

 

Jammin Java Pricing

 

    Lion’s Blend
Office Pack   Lion’s Blend
Office Pack   Mountain Roast
SWP Decaf        #25170
(32 x 2.5oz)   #25172
(18 x 2.5oz)   #25174 
(18 x 2.5oz)                 Green Cost per lb (Roasted for Pre-Pack)   [***]  
[***]   [***]   Shrinkage Cost per LB (Shrinkage %)   [***]   [***]   [***]  
Royalty Fee per LB   [***]   [***]   [***]   Additional Packaging per LB   [***]
  [***]   [***]   Hand-labeling per LB ([***] per label)   [***]   [***]   [***]
  Toll Fee per LB   [***]   [***]   [***]   Admin Fee per LB   [***]   [***]  
[***]   Volume Rebate per LB   [***]   [***]   [***]   Market Price Rebate per
LB   [***]   [***]   [***]   Cost per LB (Line 1 - Direct)   [***]   [***]  
[***]   Cost per CASE (Line 1 - Direct)   [***]   [***]   [***]   Freight Charge
per LB   [***]   [***]   [***]   Cost per LB (Line 1 - Direct)   [***]   [***]  
[***]   Cost per CASE (Line 1 - Direct)   [***]   [***]   [***]                
  Cost per 2.5oz BAG (Line 1 - Direct)   [***]   [***]   [***]   Cost per 2.5oz.
BAG (Line 2 - Broad)   [***]   [***]   [***]  



 

    Kingston
City Roast
Espresso 
#15008 
(6 x 1kg)   Lion’s Blend


#15010
(6 x 1kg)   Mountain
Roast SWP
Decaf
#15012
(6 x 1kg)                   Green Cost per lb (Roasted for Pre-Pack)   [***]  
[***]   [***]   Shrinkage Cost per LB (Shrinkage %)   [***]   [***]   [***]  
Royalty Fee per LB   [***]   [***]   [***]   Additional Packaging per LB   [***]
  [***]   [***]   Hand-labeling per LB ([***] per label)   [***]   [***]   [***]
  Toll Fee per LB   [***]   [***]   [***]   Admin Fee per LB   [***]   [***]  
[***]   Volume Rebate per LB   [***]   [***]   [***]   Market Price Rebate per
LB   [***]   [***]   [***]   Cost per LB (Line 1 - Direct)   [***]   [***]  
[***]   Cost per CASE (Line 1 - Direct)   [***]   [***]   [***]   Freight Charge
per LB   [***]   [***]   [***]   Cost per LB (Line 1 - Direct)   [***]   [***]  
[***]   Cost per CASE (Line 1 - Direct)   [***]   [***]   [***]                
  Cost per 1kg BAG (Line 1 - Direct)   [***]   [***]   [***]   Cost per 1kg BAG
(Line 2 - Broad)   [***]   [***]   [***]  

18

 

 

SCHEDULE A

 

Order Management

 

oOrder Lead Time: Ten (10) working days

 

oUnless under a separate supply agreement, prices are subject to change with 30
days written notice, when influenced by green coffee market conditions

 

oMinimum roast batch size is approximately [***] lbs per SKU, roast to order

 

oMinimum shipment: [***] cases assorted products

 



19

